PER CURIAM.
Ursula Rietter appeals from a final order of the Unemployment Appeals Commission affirming the unemployment compensation appeals referee’s determination that Rietter was ineligible for benefits due to misconduct connected with her work. We affirm.
The standard of review of an administrative agency’s adjudicative findings is whether those findings are supported by substantial competent record evidence. See Gfrorer v. Unemployment Appeals Comm’n, 864 So.2d 1290 (Fla. 5th DCA 2004). Our review of the record reveals that there is substantial competent evidence supporting the referee’s finding that Rietter was dismissed for misconduct connected with her work and is thus ineligible to receive unemployment compensation benefits.
Rietter also contends that she was not given an opportunity at the hearing to offer her version of why she was dismissed from her job. However, the record shows that the appeals referee advised Rietter that she was entitled to ask questions and make statements on her own behalf. She was asked if she understood the hearing procedures to which question Rietter responded in the affirmative. The record shows that the appeals referee gave Riet-ter the opportunity to ask questions after the allegations of misconduct were presented; to offer additional testimony of her own; and to make a closing statement.
*809We therefore affirm the final order of the Unemployment Appeals Commission.